DETAILED ACTION
Response to Amendment
	This Office action is in response to the after-final amendment filed on 02/14/2022, wherein claims 5-10 and 15-19 are cancelled and claims 1-4, 11-14 and 20 are pending.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Justin O. Ehresmann on 3/04/2022.
The application has been amended as follows: 
In claims 1 and 14, the following paragraph

    PNG
    media_image1.png
    346
    855
    media_image1.png
    Greyscale

is replaced by the phrase “X1 and X2 combine to form a group represented by the following Formula 2-2,”.
Allowable Subject Matter
s 1-4, 11-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable because the compound of claim 14 is not disclosed or rendered obvious by the prior art of record. The most relevant prior art was discussed in the Office action dated 8/11/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454. The examiner can normally be reached M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GWENDOLYN A BLACKWELL can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 



/VU A NGUYEN/Primary Examiner, Art Unit 1762